Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The Amendments to claims 1-9 and 11 have been entered.
Claim 10 is cancelled.
Claims 1-9 and 11 are pending.
Accordingly, Claims 1-9 and 11 are examined.


Examiner’s Comments
Conditional Language / Contingent Limitations
6.	The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretations of a system (or apparatus or product) claim having structure that performs a functions, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 
Claims 1 and 11, recite “if verification of the activation command is successful...”, and “...on receiving a message indicating that...” these are conditional language because this step only be performed when message indicating that consultation of the normal mode server has failed.
Claim 6, recites “...if the incremented transaction number count is less than...” and “...if the transaction amount count is less than...”

Intended Use
7.	The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art.  See MPEP 2103 I C, “… Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use….” 
	Claims 1 and 11, recite “...said reader comprising a consultation request to consult...”
	Claims 1 and 11, recite “...an activation command for activating...”
Claim 8 recites “...a deactivation command for deactivating...”

Non-Functional Descriptive Material

Claims 1 and 11, recite “...the message comprising a consultation request to consult a normal mode server of the transaction network”
Claim 11, recites “...the cryptogram comprising at least one information element about…”

		Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
, claims 1-8 are directed to a method, claim 9 is directed to an electronic device, and claim 11 is directed to a non-transitory computer readable data medium. Therefore, these claims fall within the four statutory categories of invention.
11.	The claim(s) are directed to a payment transaction, which is an abstract idea. Specifically, the claims recite the steps of “receiving an activation command for activating said emergency procedure, the activation command comprising an identifier of the emergency procedure and first encrypted data;  “verifying the activation command comprising verifying said first...; if verification of the activation command is successful, activating  the emergency procedure; after activating the emergency procedure and after initializing a transaction between..., sending a message to said... comprising a consultation request to consult a normal... of the transaction...; and  on receiving a message indicating that consultation of the normal... has failed, sending a... comprising at least one information element about said emergency procedure, which is a form of commercial and legal activities. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
12.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “an electronic device, a computer, a reader, a normal mode server, a non-transitory computer readable data medium storing a computer program comprising instructions that, when executed by a processor of an 
13.	With respect to “a cryptogram and a transaction network” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
14.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of an electronic device, a computer, a reader, a normal mode server, a non-transitory computer readable data medium storing a computer program comprising instructions that, when executed by a processor of an electronic device, perform a method for managing an emergency procedure of an emergency transaction mode that can be activated in the event of a computer attack on or a failure of a transaction network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a payment transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
15.	Dependent claims 2-8, further describe the abstract idea of performs the steps or functions of a payment transaction. The dependent claims do not include additional 

Claim Rejections - 35 USC § 112

16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


17.	Claims 1-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.



Broader than the Specification
18.	The following claim recites limitation wherein the Specification does not provide support for the full breadth of the claims.  (MPEP 2163 (II) (A) (3) (a) (ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005)).
Claims 1 and 11, recite “...sending a message to said reader comprising a consultation request to consult...”
19.	Dependent Claims 2-8 are also rejected since they depend on claim 1.

New Matter
20.	Claim 5 recites “...the emergency procedure comprises verifying...” The 
Specification (PGPub ¶¶ [0019]-[0021]) discloses “the method comprises verifying...; if 
the transaction date...” not the emergency procedure.
	Therefore this limitation is new matter as the specification does not provide
support for “the emergency procedure comprises verifying...; if the transaction date...”

Claim Rejections - 35 USC § 112
21.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


22.	Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
23.	Claims 1 and 11 for reciting “...and after initializing a transaction between the electronic device and a reader, sending a message to...” However, there is no initializing step, so it is unclear to one of the ordinary skill in the art the manner an electronic device sending a message without performing initializing. 
The scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
Claim 3, recites “...wherein the verifying comprises verifying that the value of the identifier….” Claim 1 from which claim 3 depends from recites “verifying…comprising verifying said first encrypted data” it is unclear to one of the ordinary skill in the art that the verifying comprises “verifying that the value of the identifier….” OR “verifying said first encrypted data…”
The scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
24.	Dependent claims 2-8 are also rejected since they depend on claim 1.

Lack of Antecedent Basis
25.	Claim 3 recites “… the value of the identifier...” “...the value of a procedure...”
	Claim 6 recites “…the amount of the transaction...”
There is insufficient antecedent basis for this language in the claim.

Claim Rejections - 35 USC § 112
26.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

27.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 recites “An electronic device configured for carrying out the method according to claim 1.” This is not a proper dependent claim because it omits an element 
(See MPEP ¶ 7.36 (iii)) – “When examining a dependent claim, the examiner
should determine whether the claim complies with 35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. If the dependent claim does not comply with the requirements of 35 U.S.C. 112(d), the examiner should reject the dependent claim under 35 U.S.C. 112(d) as unpatentable rather than objecting to the claim. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, fourth paragraph  (now 35 U.S.C. 112(d) )). Although the requirements of 35 U.S.C. 112(d) are related to matters of form, non-compliance with 35 U.S.C. 112(d) renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. For example, a dependent claim must be rejected under 35 U.S.C. 112(d) if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends”. Emphasis added.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103


28.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    

29.	Claims 1-5, 7-9 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Metral et al., (US 20170193498 A1) in view of Bhat et al., (US 20190130386 A1).
30.	With respect to claims 1 and 11, Metral, teaches a non-transitory computer readable data medium storing a computer program comprising instructions that, when executed by a processor of an electronic device (¶¶ [0078]), perform a method for managing an emergency procedure of an emergency transaction mode that can be activated in the event of a computer attack on or a failure of a transaction network, the method comprising (Abstract, ¶¶ [0039]-[0040]):  
 	receiving, an activation command (¶¶ [0039], “checkout token”) for activating said emergency procedure, the activation command comprising an identifier of the 
verifying the activation command, comprising verifying said first encrypted data (Fig. 3 step 314, ¶¶ [0043]-[0045])
if verification of the activation command is successful, activating the emergency procedure (Fig. 3 step 314, ¶¶ [0043]-[0045]).
Metral does not explicitly disclose
after activating the emergency procedure and after initializing a transaction between the electronic device and a reader, sending a message to said reader comprising a consultation request to consult a normal mode server of the transaction network.
on receiving a message indicating that consultation of the normal mode server has failed, sending a cryptogram to said reader, the cryptogram comprising at least one information element about said emergency procedure. 
However, Bhat discloses after activating the emergency procedure and after initializing a transaction between the electronic device and a reader, sending a message to said reader comprising a consultation request to consult a normal mode server of the transaction network (¶¶ [0066]).
 on receiving a message indicating that consultation of the normal mode server has failed, sending a cryptogram to said reader, the cryptogram comprising at least one
information element about said emergency procedure (¶¶ [0066]).


31.	With respect to claim 2, Metral in view of Bhat teaches all the subject matter as disclosed above in claim 1.With respect to “wherein the first encrypted data is an authentication code calculated as a function of a private key, said private key being obtained by using the identifier of said emergency procedure” this is nonfunctional descriptive material as it only describes the data that is contained in the authentication code, while the data contained in the authentication code is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

32.	With respect to claim 3, the combination of Metral in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, wherein the verifying comprises verifying that the value of the identifier of said emergency procedure is greater than the value of a procedure identifier stored in the electronic device (¶¶ [0025]).  

 claim 4, Metral in view of Bhat teaches all the subject matter as disclosed above in claim 1. With respect to “wherein the at least one information element about said emergency procedure of the cryptogram comprises one or more of the following:	
- a starting date for said emergency procedure;	
- an ending date for said emergency procedure;	
- said identifier of said emergency procedure;	and 
- an indication whereby said cryptogram was generated while carrying out said
 emergency procedure” this is nonfunctional descriptive material as it only describes the data that is contained in the emergency procedure of the cryptogram, while the data contained in the emergency procedure of the cryptogram is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

34.	With respect to claim 5, the combination of Metral in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, wherein said received message comprises a transaction date, and the emergency procedure comprises:	
- verifying that the transaction date lies between a starting date and an ending date for the emergency procedure (¶¶ [0022], [0025]),	and 


35.	With respect to claim 7, the combination of Metral in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, further comprising:
	authenticating a user of the electronic device, and 
wherein verifying the activation command is carried out only if the, authenticating is successful (¶¶ [0020]-[0021]).

36.	With respect to claim 8, the combination of Metral in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Bhat discloses, further comprising deactivating said emergency procedure on receiving a deactivation command for deactivating said emergency procedure (Fig. 7, ¶¶ [0061], [0064] [0079]).  

22.	With respect to claim 9, the combination of Metral in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses an electronic device configured for carrying out the method according to claim 1 (¶¶ [0013]). 
	
23.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Metral et al., (US 20170193498 A1) in view of Bhat et al., (US 20190130386 A1) and further in view of Holtzman et al., (US 20010027439 A1).

24.	With respect to claim 6, the combination of Metral in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, wherein the received message comprises the amount of the transaction, and the method further comprises:	
 	- incrementing a transaction amount count (Fig. 6 step 670, 680, ¶¶ [0087]-[0089]), and 
- if the incremented transaction number count is less than a transaction number threshold value and if the transaction amount count is less than a transaction amount threshold value, accepting the transaction (Fig. 8 step 820, 840, ¶¶ [0109]-[0112]).
The combination of Metral in view of Bhat does not explicitly teaches
- incrementing a transaction number count,
However, Holtzman discloses, incrementing a transaction number count (¶¶ [0080]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the transaction information of Metral and Bhat in view of Holtzman in order to have a counter for the completed transaction information exchange.


Conclusion

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685